                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 IN RE 3D SYSTEMS SECURITIES                     Master File No. 1:21-CV-01920-NGG-TAM
 LITIGATION



            JOINT STIPULATION AND [PROPOSED] SCHEDULING ORDER
             FOR FILING CONSOLIDATED AMENDED COMPLAINT AND
                      DEFENDANTS’ RESPONSES THERETO

       Lead Plaintiff Darrell E. Cline (“Lead Plaintiff”) and Defendants 3D Systems Corporation,

Jeffrey A. Graves, Jagtar Narula, Vyomesh I. Joshi, Todd A. Booth, and Wayne Pensky

(collectively, the “Defendants,” and, together with Lead Plaintiff, the “Parties”), hereby stipulate

and agree as follows:

       WHEREAS, on July 13, 2021, the Court entered an Order that, among other things,

appointed Darrell E. Cline as Lead Plaintiff and approved his selection of The Rosen Law Firm,

P.A. as Lead Counsel (DCKT #41);

       WHEREAS, on July 13, 2021, the Court entered a docket Order directing the Parties to

meet-and-confer and submit a Scheduling Order on or before July 27, 2021, pursuant to the Parties’

Joint Stipulation Regarding Extension of Time to Respond to Complaint (DCKT #34); and

       WHEREAS, the Parties have met and conferred by e-mail and agreed on a schedule for

Lead Plaintiff to file his Consolidated Amended Complaint (“CAC”) and for Defendants’

responses thereto;

       NOW, THEREFORE, the Parties hereby stipulate and agree, and respectfully request that

the Court enter an Order, as follows:

       1.      Lead Plaintiff shall file his CAC on or before September 13, 2021;
       2.      Defendants shall move to dismiss, answer, or otherwise respond to the CAC on or

before November 12, 2021; and

       3.      If Defendants move to dismiss the CAC, Lead Plaintiff shall file his opposition to

Defendants’ motion to dismiss on or before January 11, 2022, and Defendants shall file their reply

brief in support of their motion to dismiss on or before February 10, 2022.



DATED: July 20, 2021


/s/ Phillip Kim                                       /s/ John A. Jordak, Jr.
Phillip Kim                                         John A. Jordak, Jr.
pkim@rosenlegal.com                                 john.jordak@alston.com
Laurence M. Rosen                                   Elizabeth Gingold Clark
lrosen@rosenlegal.com                               elizabeth.clark@alston.com
THE ROSEN LAW FIRM, P.A.                            Timothy J. Fitzmaurice
275 Madison Ave.                                    tim.fitzmaurice@alston.com
40th Floor                                          ALSTON & BIRD
New York, New York 10016                            90 Park Avenue
Telephone: (212) 686-1060                           15th Floor
Facsimile: (212) 202-3827                           New York, New York 10016
                                                    Telephone: (212) 210-9400
 Counsel for Lead Plaintiff and the                 Facsimile: (212) 210-9444
 Putative Class
                                                    Counsel for Defendants



SO ORDERED this ___ day of ____________, 2021.

                                            _________________________________
                                            The Honorable Nicholas G. Garaufis
                                            United States District Judge




                                                2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of July, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will automatically send

an email notification of such filing to all attorneys of record in the above-referenced action.


                                              ALSTON & BIRD

                                              /s/ Elizabeth Gingold Clark
                                              Elizabeth Gingold Clark
                                              elizabeth.clark@alston.com
                                              90 Park Avenue
                                              15th Floor
                                              New York, New York 10016
                                              Telephone: (212) 210-9400
                                              Facsimile: (212) 210-9444

                                              Counsel for Defendants
